           Case 1:19-cr-00659-AT Document 26 Filed 09/15/20 Page 1 of 2

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 9/15/2020

               -against-
                                                                           19 Cr. 659 (AT)

RUVIM KRUPKIN,                                                                ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the change of plea hearing originally scheduled for

September 15, 2020, at 12:00 p.m., is ADJOURNED to September 21, 2020, at 2:30 p.m.

       As ordered by the Court on September 4, 2020, see ECF No. 25, the Court, the

Defendant, defense counsel, and counsel for the Government will appear by video for the

proceeding; all others will participate by telephone. Co-counsel, members of the press, and the

public may access the audio feed of the conference by calling 917-933-2166 and using access

code 843205200#.

       In advance of the conference, chambers will email the parties with further information on

how to access the conference. A link to access the hearing will be provided directly to the

parties. Participants are directed to test their videoconference setup in advance of the hearing—

including their ability to access the link provided.

       If the videoconferencing platform does not work well enough and the Court decides to

transition to its teleconference line, counsel should call (888) 398-2342 or (215) 861-0674 and

use access code 5598827.
         Case 1:19-cr-00659-AT Document 26 Filed 09/15/20 Page 2 of 2


      SO ORDERED.

Dated: September 15, 2020
       New York, New York




                                      2
